DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: venturi device in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 and 15 the limitation “venture device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim does not further define the claim invention since the valve being electrically connected to the HVAC controller is already claimed in claim 1, from which claim 3 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeil et al. (US Pat No. 5,024,061), hereinafter referred to as Pfeil, in view of Nishimoto (JP 2007132586), hereinafter referred to as Nishimoto.

Re claim 1, Pfeil teaches (Fig 1-3) an HVAC system (300), comprising: 
an evaporator coil (350);
a circulation fan (implicit to evaporator 350) disposed to direct air through the evaporator;
a compressor (360) fluidly coupled to the evaporator coil via a suction line (see Fig 3);
an HVAC controller (100);
a metering orifice (320) formed in the suction line (line from 350 to 360); 
a valve (78) fluidly coupled to the metering orifice (the examiner notes that as shown in Fig 1 and 3 both elements are part of a refrigeration loop, thus they are fluidically connected) and electrically connected to the HVAC controller (100 see Fig 1);
a mixing device (40 or 375) fluidly coupled to the valve, the mixing device having an intake (87) and an output orifice (see output 44);
a refrigerant detector (83a) fluidly exposed to the output orifice (see C4-lns 32-46).
Pfeil does not explicitly teach the limitation of the intake being an air intake. 
However, Nishimoto teaches a refrigerant recovery system comprising the mixing of air with refrigerant (see abstract, “decomposition device 30 introduced with the refrigerant discharged from the recovery device 100a for the inflammable refrigerant and diluted by air, mixing the diluted refrigerant and sent in hot air such that a predetermined concentration is provided to produce mixed gas” this process is mainly done in Fig 1 where the refrigerant from compressor 1 mixes with air at 28 through an air inlet). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Pfeil and configured the intake as an air intake, as taught by the refrigerant recovery system of Nishimoto, in order to safely recover inflammable refrigerant (see Nishimoto abstract).

Re claim 2, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of wherein the valve is a solenoid valve (see last paragraph in column 6).

Re claim 3, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of wherein the valve is electrically connected to the HVAC controller (77).

Re claim 4, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of wherein the refrigerant detector is positioned proximate the circulation fan (the examiner notes that the detector is position proximate to it since is close to the connection connected proximate the evaporator)

Re claim 5, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil, as modified, does not explicitly teach the limitation of wherein the metering orifice is a venturi device. However, the examiner takes Official Notice of the fact that using a venturi device as a valve device for their low pressure lost falls within the realm of common knowledge as obvious mechanical expedient. Therefore, the integration of an venture device for the metering device would have been an obvious modification to the system of Pfeil, as modified, in order to have a low pressure lost.

Re claim 6, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of wherein the mixing device comprises an input orifice (54) fluidly coupled to a connecting tube (87). 

Re claim 7, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of a throttling portion (see Fig 2 portion decreasing in circumference area) downstream of the input orifice and the intake; and a diffuser section (42) positioned downstream of the throttling portion, the diffuser section having an output orifice (see output 44); and wherein the intake is disposed proximate the input orifice.

Re claim 8, Pfeil, as modified, teaches the refrigerant detector testing system of claim 7. Pfeil further teaches the limitation of wherein the throttling portion having a reduced cross-sectional area (see Fig 2).

Re claim 10, Pfeil, as modified, teaches the refrigerant detector testing system of claim 1. Pfeil further teaches the limitation of wherein the input orifice of the mixing device is disposed generally perpendicular to the air intake of the mixing device (see Fig 2).

Allowable Subject Matter
Claim 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Goddard (US 4476688) teaches a refrigerant recovery system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/5/2021